PER CURIAM.
Greg Leo Wilson seeks to appeal the district court’s order denying his Rule 60(b) motion of the Federal Rules of Civil Procedure seeking relief from the court’s denial of his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny a certificate of ap-pealability and dismiss the appeal on the reasoning of the district court. See United States v. Wilson, Nos. CR-96-41; CA-99-10 (W.D.Va. May 17, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.